Citation Nr: 1608735	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a right foot scar.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether the reduction from 100 percent to 60 percent, effective December 1, 2010, for stage-IV well-differentiated adenocarcinoma of the lung (lung cancer) was warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Charcot-Marie-Tooth disease (CMT), and if so, whether service connection for such is warranted, to include as due to Agent Orange exposure.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to a higher rate of special monthly compensation, to include aid and attendance benefits under 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970 and from January 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by various Department of Veterans Affairs (VA) Regional Offices.  Jurisdiction currently lies with the Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  

The issues of  entitlement to service connection for CMT, to include as due to Agent Orange exposure, entitlement to TDIU and entitlement to a higher rate of special monthly compensation, to include aid and attendance benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claims of: entitlement to a compensable rating for a right foot scar; whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and whether the reduction from 100 percent to 60 percent, effective December 1, 2010, for stage-IV well-differentiated adenocarcinoma of the lung was warranted.

2.  In a final February 1975 rating decision, the RO denied service connection for CMT on the basis of being a constitutional or developmental abnormality.

3.  Evidence received in connection with the current appeal is not cumulative or redundant of the evidence of record previously considered by the RO and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for CMT.
   

CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for entitlement to a compensable rating for a right foot scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria are met for withdrawal of the claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria are met for withdrawal of the claim for whether the reduction from 100 percent to 60 percent, effective December 1, 2010, for stage-IV well-differentiated adenocarcinoma of the lung was warranted.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The December 1978 rating decision which denied an application to reopen a service connection claim for CMT is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for CMT.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In various RO decisions, the Veteran's claims of entitlement to a compensable rating for a right foot scar, whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and whether the reduction from 100 percent to 60 percent, effective December 1, 2010, for stage-IV well-differentiated adenocarcinoma of the lung was warranted, were denied.  The Veteran subsequently perfected an appeal to the Board with respect to those issues.  Thereafter, in a July 2015 statement, the Veteran's representative indicated the Veteran no longer wished to file an appeal with respect to those issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.



II.  Reopened Claim

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for CMT is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends his CMT was incurred during service.  Such claim was initially denied in a February 1975 rating decision, on the basis that the Veteran's CMT was determined to be a constitutional or developmental abnormality.  By letter dated February 1975, the Veteran was notified of this denial and his appellate rights.  However, the Veteran did not appeal this decision, and new and material evidence was not received, within one year from the date of notice of decision.  Thus, the February 1975 rating decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

The record before the Board shows that, in a December 1978 rating decision, the RO continued the denial on the basis that no new and material evidence had been received.  That same month, he was provided notice of this decision and his appellate rights.  The Veteran did not appeal this decision, and new and material evidence was not received, within one year from the date of notice of decision.  Thus, the December 1978 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

The Board notes that a February 2011 rating decision further states that the denial of the Veteran's CMT claim was again confirmed in a December 1982 rating decision, which he was notified of in a January 1983 letter.  The RO further stated that he appealed that decision and a Statement of the Case was issued in October 1983, upholding the previous denial, and that the Veteran did not file a timely appeal with respect to such, making the December 1982 rating decision final.  The Board notes that the December 1982, January 1983 and October 1983 documents referenced by the RO in the February 2011 rating decision could not be located during the Board's review of the record.  The Board, therefore, cannot make a finding of finality of this decision at this time.

Thus, the record establishes prior final denials in February 1975 and December 1978.  As addressed in the remand below, the Board will request RO clarification as to whether the December 1982, January 1983 and October 1983 documents referenced in the February 2011 rating decision exist and, if so, to associate those documents with the claims folder.  For purposes of this decision, the Board need not address the finality of the December 1982 rating decision as the evidence submitted in connection with the current appeal clearly constitutes new and material evidence sufficient to reopen the claim on the basis of any prior final denials.

The Veteran filed his claim to reopen in August 2010.  The evidence received since the December 1982 RO decision includes an article from the National Institute of Neurological Disorders and Stroke (NINSD) concerning CMT, submitted by the Veteran's representative.  Based on this article, he has argued that such establishes that CMT is capable of deteriorating and is therefore a disease subject to service connection, and as CMT may not present until mid-adulthood, that it supports the Veteran's assertion that his CMT first manifested during service.

Here, the Board notes that the Veteran's October 1970 separation examination from his first period of service shows no neurologic abnormalities.  While there is no entrance examination of record for his second period of service, the Board notes that he underwent a Medical Board examination concerning his CMT in August 1974, and was ultimately discharged based on those findings.

Accordingly, as the Board finds that the evidence triggers VA's duty to obtain an examination and/or opinion, it raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for CMT.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim for entitlement to a compensable rating for a right foot scar is dismissed.

The claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is dismissed.

The claim for whether the reduction from 100 percent to 60 percent, effective December 1, 2010, for stage-IV well-differentiated adenocarcinoma of the lung was warranted is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for CMT is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to the Veteran's diagnosed CMT, the Board notes that it is unclear whether such is considered a congenital or developmental defect or disease.  In this regard, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).   

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital or developmental defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97(2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

However, a congenital or developmental defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id.  If it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515(1993). VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175(1991). VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

As mentioned above, the Veteran's representative has submitted a medical article on CMT, and has argued that such establishes that CMT is capable of deteriorating and is therefore a disease, and as CMT may not present until mid-adulthood, that it supports the Veteran's assertion that his CMT first manifested during service.  Moreover, the Board notes that the Veteran has also argued that his CMT may be due to Agent Orange exposure.  As he is a Vietnam veteran, the Board concedes herbicide exposure.  

Again, the Board notes that the Veteran's October 1970 separation examination from his first period of service shows no neurologic abnormalities.  While there is no entrance examination of record for his second period of service, the Board notes that he underwent a Medical Board examination in August 1974, and was ultimately discharged based on those findings.

Accordingly, the Board finds that a VA examination is warranted regarding the nature and etiology of the Veteran's CMT.

As the Board has remanded his service connection claim for CMT, the outcome of such claim could further impact the Veteran's claim of entitlement to TDIU and a higher rate of special monthly compensation, to include aid and attendance benefits.  Therefore, such claims are inextricably intertwined and adjudication must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

While on remand, any outstanding VA treatment records should be obtained.  In this regard, the Veteran indicated that he receives treatment at the Joint Ambulatory Care Center (JACC) in Pensacola, Florida; the most recent treatment records from such facility are dated November 5, 2013.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Pensacola VA JACC dated after November 5, 2013.  

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his Charcot-Marie-Tooth disease (CMT).  The examiner shall note in the examination report that the electronic claims folder and the Remand have been reviewed.  Any indicated evaluations, studies, and tests should be conducted.  
 
After a review of the electronic claims file, to include the service treatment records and the National Institute of Neurological Disorders and Stroke article concerning CMT, please offer an opinion regarding the following inquiries:  The examiner should state whether the Veteran's CMT constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  In making such a determination, the examiner is asked to specifically discus the NINSD article.

   (i)  If the Veteran's CMT is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service, to include Agent Orange exposure and/or residuals of gunshot wound (GSW) to the right thigh?  If so, please identify the additional disability.  

   (ii)  If the Veteran's CMT is a disease, did it clearly and unmistakably pre-exist his entry to active duty?

   (a)  If there is clear and unmistakable evidence that CMT pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing CMT did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the CMT, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

   (b)  If there is no clear and unmistakable evidence that CMT pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in service or is directly related to service, to include the Veteran's in-service Agent Orange exposure and GSW to the right thigh?

Any opinion expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


